Mr. Justice MacLeary
rendered the opinion of the court, as follows:
The appellant in this case was indicted for murder in the second degree. On arraignment he pleaded not guilty and demanded a jury. He was tried by the court before a jury, who returned a verdict of guilty recommending clemency. The court sentenced him to fifteen years at hard labor in the penitentiary and to pay the costs of the proceedings.
The murder is alleged to have been committed on the 13th of March, 1903. He was indicted on the 22d of April, 1903, and was arraigned on the 26th of the same month, was tried before a jury on the 12th of May, 1903, and was sentenced by the court on the 18th of May of the same year.
An appeal was taken and the case was sent to this court on the 9th of November last. There is no statement of facts contained in the record, but the judgment sets out the facts as follows:
“That on the 13th day of March of this year the accused, in the road which leads from the city of San Germán to the barrio of ‘Cain,’ in the said municipal jurisdiction, with malice and premeditation in consequence of former grudges, inflicted various wounds upon Ra-*225món Arrayo Negrón, commonly known by the name of Poloni, with a sharp-pointed instrument, the last named (that is to say Poloni) being without arms. On receiving the first two wounds Poloni fled and his aggressor, Balbino Izquierdo Montaner, pursued him, giving him the last wound in the back at the same moment in which he escaped from the hands of Izquierdo, afterwards dying in consequence of the said wounds. ’ ’
There is no bill of exceptions, nor is any brief filed in the Supreme Court, nor was any oral argument offered on behalf of the appellant, it only being alleged in his favor in the writing of the appeal that he takes the appeal because the offense committed is that of homicide with mitigating circumstances shown by the good conduct of the defendant, and the bad antecedents of the deceased, and that the offense is not murder in the second degree for which he has been condemned. That at the oral trial the offense of homicide was proven with such mitigating circumstances.
Notwithstanding the fact of no defense being made in behalf of the appellant, we have carefully examined the record in this case, and can find nothing therein either of law or of fact which would tend to lessen the crime of which he has been convicted. Indeed it is quite possible, from all that appears from the record, that he could have been convicted of even a more serious offense, but as he was only charged with murder in the second degree, and was convicted of that crime by the jury, and the facts as disclosed in the record support the finding, and no error of law or of fact has been shown on the part of the defendant, the judgment must be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernández and Fi-gueras concurred.
*226El Juez" Asociado Sr. Sulzbacher no formó Tribunal en la vista de esta cansa.
*227Mr. Justice Sulzbacher did not sit at the bearing of this case.